Name: Commission Regulation (EC) NoÃ 711/2007 of 22 June 2007 on the issuing of import licences for applications lodged in June 2007 under tariff quotas opened by Regulation (EC) NoÃ 616/2007 for poultry meat
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 23.6.2007 EN Official Journal of the European Union L 163/5 COMMISSION REGULATION (EC) No 711/2007 of 22 June 2007 on the issuing of import licences for applications lodged in June 2007 under tariff quotas opened by Regulation (EC) No 616/2007 for poultry meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas for poultrymeat originating in Brazil, Thailand and other third countries (3), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 616/2007 opened tariff quotas for imports of products in the poultrymeat sector. (2) The applications for import licences lodged in June 2007 for the subperiod 1 July to 30 September 2007 and, for group 3, for the period 1 July 2007 to 30 June 2008 relate, for some quotas, to quantities exceeding those available. The extent to which licences may be issued should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for. (3) The applications for import licences lodged in June 2007 for the subperiod 1 July to 30 September 2007 do not, for some quotas, cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod 1 July to 30 September 2007 and, for group 3, for the period 1 July 2007 to 30 June 2008 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The quantities for which import licence applications have not been lodged pursuant to Regulation (EC) No 616/2007, to be added to the subperiod 1 October 2007 to 31 December 2007, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 23 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 238, 1.9.2006, p. 13. Regulation amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 142, 5.6.2007, p. 3. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod 1.7.2007-30.9.2007 (%) Quantities not applied for to be added to the subperiod 1.10.2007-31.12.2007 (kg) 1 09.4211 5,718616  2 09.4212 (1) 27 783 000 4 09.4214 23,955918  5 09.4215 57,314324  6 09.4216 (2) 276 463 7 09.4217 18,881304  8 09.4218 (2) 2 484 800 Group No Order No Allocation coefficient for import licence applications lodged for the period 1.7.2007-30.6.2008 (%) 3 09.4213 6,006354 (1) Not applied: no licence application has been sent to the Commission. (2) Not applied: the applications do not cover the total quantity available.